DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis”) (U.S. Patent Application Publication Number 2014/0122833) and Wong (U.S. Patent Application Publication Number 2009/0177807).
Regarding Claim 1, Davis discloses an integrated system-on-a-chip (SoC) system (Figure 7, item 200, paragraph 0044) comprising: 
an Ethernet switch including external Ethernet ports and an internal port (Figure 7, item 206, paragraph 0059; i.e., the Ethernet switch 206 contains a plurality of external XAUI ports and a port for internal communications); 

a microprocessor (Figure 10, item 234, paragraph 0055); 
a memory coupled to the microprocessor and to the Ethernet switch CPU storing programs controlling operations of the microprocessor and the switch CPU (Figure 7, item 200, paragraph 0047; i.e., the DRAM); 
a source of a warm reset request (paragraph 0093); 
a sink of a warm reset signal coupled to the microprocessor and the switch CPU (paragraph 0093); and 
a microcontroller (Figure 9, item 217, paragraph 0045; i.e., a memory controller) coupled to the memory, the source of the warm reset request, the sink of the warm reset signal, and the switch CPU, the memory further storing programs for controlling operations of the microcontroller (paragraph 0047; i.e., the various components on the SoC 200 are interconnected via the system interconnect 206 and therefore each component is at least indirectly connected to all other components on the SoC).
Davis does not expressly disclose the sink of a warm reset signal coupled to the microprocessor and the switch CPU to provide a reset signal to the microprocessor and the switch CPU upon receipt of the warm reset signal; and
the microcontroller to receive the warm reset request from the source of a warm reset request, to provide the warm reset signal to the sink of a warm reset signal, to provide notifications to the switch CPU to indicate a need to perform operations to prepare for a warm reset and to receive notifications from the switch CPU indicating preparation for the warm reset is complete.
In the same field of endeavor (e.g., processor reset techniques), Wong teaches the sink (Figure 2, item 16) of a warm reset signal coupled to the microprocessor (Figure 2, item 12) and the switch CPU 
the microcontroller to receive the warm reset request from the source of a warm reset request, to provide the warm reset signal to the sink of a warm reset signal, to provide notifications to the switch CPU to indicate a need to perform operations to prepare for a warm reset and to receive notifications from the switch CPU indicating preparation for the warm reset is complete (paragraphs 0025-0029; i.e., the reset controller 12 notifies the processor 18 that a reset is imminent and then waits to receive a notification [from the interconnect] that all communications [including those of processor 18] have completed [i.e., that the processor 18 is prepared for the reset]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Wong’s teachings of processor reset techniques with the teachings of Davis, for the purpose of assuring that all of the components in the system are prepared to reset while at the same time preventing deadlock in the system.

Regarding Claim 6, Davis discloses an inter-processor communication module coupled to the switch CPU and the microcontroller to receive notification requests from the switch CPU and the microcontroller and to notify the switch CPU or the microcontroller on receipt of a notification request directed to the switch CPU or the microcontroller (Figure 7, item 216, paragraphs 0049 and 0069).  

Regarding Claim 7, Davis discloses independent clocks for the Ethernet switch and the remaining components of the integrated SoC system (paragraph 0088).

Regarding Claim 8, Davis discloses a read only memory (ROM) storing boot programs (paragraph 0090); a connection for a serial flash memory storing programs for execution by at least one of the .

Allowable Subject Matter
Claims 9-18 are allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2, 9, and 14, the prior art of record does not teach “the microcontroller to notify the switch CPU upon receipt of the warm reset request; the switch CPU to isolate the Ethernet switch from the remaining components in the integrated SoC system while allowing the Ethernet switch to continue operating; the switch CPU to notify the microcontroller when the Ethernet switch is isolated; and the microcontroller to provide the warm reset signal to the sink of a warm reset signal after notification from the switch CPU that the Ethernet switch is isolated” (as stated in Claim 2, and similarly in Claims 9 and 14), in conjunction with the other limitations in each claim.
All claims that are not specifically addressed are allowable due to a dependency. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186